department of the treasury internal_revenue_service washington d c number info release date uil dear this responds to your letter of date asking for a ruling regarding whether your home and acres would qualify as your residence for purposes of the exclusion available under sec_121 of the internal_revenue_code in your letter you state that the acres consist of untillable land and you have had no income from using this acreage when a determination regarding the tax effects of a proposed transaction cannot be made based on clearly established tax law generally a taxpayer may request a private_letter_ruling pursuant to revproc_2000_1 2000_1_irb_4 which interprets and applies the tax laws to the taxpayer’s specific set of facts once a private_letter_ruling is issued a taxpayer ordinarily may rely on its conclusions regarding the tax effects of the taxpayer’s transactions however the issue of whether property qualifies as the taxpayer’s principal_residence under sec_121 is an area in which rulings will not be issued by the internal_revenue_service because of the factual nature of the problem involved see sec_3 of revproc_2000_3 2000_1_irb_103 therefore we cannot provide a ruling determining whether your home and acres may be considered your residence for purposes of the exclusion provided under sec_121 the following is a discussion of the well-established tax law concerning the treatment of gain from the sale of a taxpayer’s principal_residence that may be of use to you under the general rules of sec_121 a taxpayer may exclude up to dollar_figure of gain on the sale_or_exchange of property if that property was owned and used as the taxpayer's principal_residence for an aggregate period of years or more during the 5-year period ending on the date of the sale_or_exchange the full exclusion is available only once every years sec_121 provides a special rule for joint returns under this special rule a husband and wife who make a joint_return for the taxable_year of the sale_or_exchange of the property may exclude up to dollar_figure of gain if either spouse owned the property for at least years during the 5-year period both spouses used the property as their principal_residence for at least years during the 5-year period and neither spouse used the sec_121 exclusion during the last years sec_121 does not prescribe how many acres can qualify as a taxpayer’s residence_generally whether or not any property is used by a taxpayer as the taxpayer’s residence depends upon all the facts and circumstances in each individual case including the good_faith of the taxpayer see sec_1_121-3 of the income_tax regulations this means that the amount of acreage that may constitute part of your residence depends upon how you actually used your home and acres during the year period ending on the date of the sale_or_exchange if part of the property was used as your residence and part was used for business purposes or the production_of_income only the portion of the gain allocable to the residential use is entitled to the sec_121 exclusion i hope this information has been helpful for more information on the sec_121 exclusion see publication selling your home this publication may be obtained on the internet at www irs ustreas gov or by calling 1-800-tax-form if you have additional questions please contact sara p shepherd badge number at sincerely __________________________ david b auclair senior technician reviewer branch administrative provisions judicial practice
